DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kossakovski et al. (US 2013/0255739).
	Regarding claim 1, Kossakovski discloses a thermoelectric power generation device comprising: thermoelectric elements ([0174] - 260) having first sides thereof in contact with a heating unit and second sides thereof in contact with cooling units ([0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed; [0174] discloses at least one fluid conduit 210 corresponding to the limitation "heating unit", and discloses at least one second fluid conduit 220 which corresponds to the limitation "cooling units"; note: the term "in contact" does not require direct physical contact or the absence of intermediate components), wherein the thermoelectric elements are provided on both sides of the heating unit such that the heating unit is interposed between the thermoelectric elements (210 is between the thermoelectric elements as shown in Fig 15), and the cooling units are provided on both sides of the heating unit such that the heating unit and the thermoelectric elements are interposed between the cooling units (220 in relation to 210 in Fig. 15; thermoelectric elements 260 are between 220 and 210 as shown in Figures 14A - 14C).
	Regarding claim 8, Kossakovski discloses all the claim limitations as set forth above. Kossakovski further discloses a plurality of the heating units and the cooling units are alternately arranged with the thermoelectric elements interposed therebetween, and the cooling units are arranged on both ends (shown in Fig. 15; it is noted that the term "alternately arranged" does not specify the direction in which the units are alternately arranged, therefore, the configuration depicted in Fig. 15 satisfies the limitation).
	Regarding claim 19, Kossakovski discloses a thermoelectric power generation device comprising: thermoelectric elements ([0174 - 260) having first sides thereof in contact with heating units and second sides thereof in contact with a cooling unit ([0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed; [0174] discloses at least one fluid conduit 210 corresponding to the limitation "heating units", and discloses at least one second fluid conduit 220 which corresponds to the limitation "cooling unit"; note: the term "in contact" does not require direct physical contact or the absence of intermediate components); and a partition defining two passages configured for flow of a fluid, wherein the thermoelectric elements, the cooling unit, and the heating units are provided between the two passages (shown in annotated Fig. 14B below - the partition consists of the walls of 210, 220, and shunt 230), the thermoelectric elements are provided on both sides of the cooling unit such that the cooling unit is interposed between the thermoelectric elements (210 is between the thermoelectric elements as shown in Fig 15; [0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed); and the heating units are provided on both sides of the cooling unit such that the cooling unit and the thermoelectric elements are interposed between the heating units (220 in relation to 210 in Fig. 15; thermoelectric elements 260 are between 220 and 210 as shown in Figures 14A - 14C; [0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed).
	 
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    301
    385
    media_image1.png
    Greyscale

[AltContent: textbox (partition)]


	Regarding claim 20, Kossakovski discloses a thermoelectric power generation system comprising a thermoelectric power generation unit having at least one thermoelectric power generation device (300 in Fig. 15); and a thermal load (cold fluid - [0144]); wherein the at least one thermoelectric power generation device includes thermoelectric elements ([0174 - 260) having first sides thereof in contact with a heating unit and second sides thereof in contact with cooling units ([0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed; [0174] discloses at least one fluid conduit 210 corresponding to the limitation "heating unit", and discloses at least one second fluid conduit 220 which corresponds to the limitation "cooling units"; note: the term "in contact" does not require direct physical contact or the absence of intermediate components); the thermoelectric elements are provided on both sides of the heating unit such that the heating unit is interposed between the thermoelectric elements (210 is between the thermoelectric elements as shown in Fig 15; [0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed); and the cooling units are provided on both sides of the heating unit such that the heating unit and the thermoelectric elements are interposed between the cooling units (220 in relation to 210 in Fig. 15; thermoelectric elements 260 are between 220 and 210 as shown in Figures 14A - 14C; [0144] discloses interchanging the cold or hot first fluid through the inner and outer conduits disclosed).
	With regard to the recitation "configured to consume heat of a heat medium heated by the thermoelectric power generation unit" the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claims 1 and 8 above.
	Regarding claim 2, Kossakovski discloses all the claim limitations as set forth above.
	Kossakovski does not explicitly disclose, in the embodiment depicted in Figures 14A-14C and Figure 15), a heat transfer pipe arranged in the passage, wherein the heating unit and the heat transfer pipe have internal spaces configured to communicate with each other, the internal space of the heating unit and the internal space of the heat transfer pipe form a circulation path.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces configured to communicate with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an energy transmission element comprising a heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas and the thermoelectric elements in each of the thermoelectric power generation devices, because as evidenced by Kossakovski, the use of an energy transmission element comprising a heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including an energy transmission element comprising a heat pipe in the apparatus depicted in Figures 14A-14C based on the teaching of Kossakovski.
	With regard to the limitations "in which a fluid flows", "configured to circulate a heat medium", "the heat transfer pipe is configured to vaporize the heat medium flowing in the circulation path by using heat of the fluid", "the heating unit is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 3, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski further discloses the thermoelectric elements, the heating unit, and the cooling units are arranged in a direction intersecting a direction in which the heat transfer pipe is extended (Kossakovski - 210 in relation to 220 and 260 in Figures 14A-14C and Figure 15).
	Regarding claim 4, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski further discloses a thermoelectric power generation device and further discloses a first anti-deformation member which sandwiches an end portion of the heating unit and an end portion of each of the cooling units (housing 270 in Figures 14A-14C).  
	Regarding claim 5, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski discloses a thermoelectric power generation device and further discloses a second anti-deformation member penetrating through and joining together end portions of the cooling units facing each other (Kossakovski - [0174]; shunts 240).
	Regarding claim 6, modified Kossakovski discloses all the claim limitations as set forth above.  Modified Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage (Kossakovski - [0109] - [0110]), and wherein the heating unit is plate-shaped (shunt 230 - Figures 14A-14C).
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 7, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski discloses a thermoelectric power generation device and further discloses a plurality of fins in a coolant passage (Kossakovski - [0109] - [0110]).
	With regard to the recitation "in which a coolant flows", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 9, Kossakovski discloses all the claim limitations as set forth above. 
	Kossakovski does not explicitly disclose, in the embodiment depicted in Figures 14A-14C and Figure 15, a plurality of heat transfer pipes arranged in the passage, wherein the plurality of heating units and the plurality of heat transfer pipes have internal spaces configured to communicate with one another, the internal spaces of the plurality of heating units and the internal spaces of the plurality of heat transfer pipe are configured to form a circulation path, the internal spaces of the plurality of heat transfer pipes are in communication with each other through a pressure equalizer.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a plurality heat transfer pipes ([0225]), wherein the plurality of heating units and the plurality of heat transfer pipes have internal spaces configured to communicate with one another ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the internal spaces of the plurality of heat transfer pipes are in communication with each other (([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas ([0226]) and the thermoelectric elements of Kossakovski, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus depicted in Figures 14A-14C and Figure 15 based on the teaching of Kossakovski.
	With regard to the limitations "in which a fluid flows", "in which a heat medium is circulated", "pressure equalizer", "plurality of heat transfer pipes are configured to vaporize the heat medium flowing in the circulation path by using heat of the fluid", and "each of the plurality of heating units is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 10, Kossakovski discloses all the claim limitations as set forth above.
	Kossakovski does not explicitly disclose, in the embodiment depicted in Figures 14A-14C and Figure 15, a heat transfer pipe arranged in the passage, wherein the plurality of heating units and the heat transfer pipe have internal spaces configured to communicate with each other, the internal spaces of the plurality of heating units and the internal space of the heat transfer pipe are configured to form a circulation path, the plurality of heating units share the heat transfer pipe.
	Kossakovski does disclose, however, a thermoelectric power generation device ([0224]) and further discloses a heat transfer pipe ([0225]), wherein the heating unit and the heat transfer pipe have internal spaces communicating with each other ([0224] discloses the conduit 520 of the at least one energy transmission element 510 can be embedded in the conduit 102), the plurality of heating units share the heat transfer pipe (the heat transfer pipe is comprised of conduit 102 of each cartridge). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one energy transmission element comprising at least one heat pipe, as disclosed by Kossakovski, to transfer heat energy between the exhaust gas ([0226]) and the thermoelectric elements of each thermoelectric assembly, because as evidenced by Kossakovski, the use of at least one energy transmission element comprising at least one heat pipe to transfer heat energy to a thermoelectric device amounts to the use of a known component in the art for its intended purpose, and one of ordinary skill would have a reasonable expectation of success when including at least one energy transmission element comprising at least one heat pipe in the apparatus of Figures 14A-14C and Figure 15 based on the teaching of Kossakovski.
	With regard to the limitations "in which a fluid flows", "in which a heat medium is circulated", "the heat transfer pipe is configured to vaporize the heat medium flowing in the circulation path by using heat of the fluid", and "each of the plurality of heating units is configured to condense the heat medium vaporized", the limitations are directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
	Regarding claim 11, modified Kossakovski discloses all the claim limitations as set forth above.  
	While modified Kossakovski does disclose the heat transfer pipe includes a plurality of pipes (Kossakovski - [0225] L1-2 disclose the at least one energy transmission element comprises at least one heat pipe).
	Modified Kossakovski does not explicitly disclose, in the embodiment depicted in Figure 15, a collecting pipe joining the plurality of pipes.
	However, Kossakovski does disclose in the embodiment of Figure 7C a collecting pipe joining a plurality of pipes (shown in annotated Figure 7C below).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a collecting pipe, as disclosed by Kossakovski, in the thermoelectric power generation device of the embodiment depicted in Figures 14A-14C and Figure 15 of Kossakovski, because as evidenced by Kossakovski, the use of a collecting pipe in a thermoelectric power generation device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill in the art would have a reasonable expectation of success when including a collecting pipe in the thermoelectric power generation device depicted in Figures 14A-14C and Figure 15 of Kossakovski based on the teaching depicted in Figure 7C.


	[AltContent: textbox (collecting pipe)][AltContent: arrow]

    PNG
    media_image2.png
    604
    465
    media_image2.png
    Greyscale

	Regarding claim 12, modified Kossakovski discloses all the claim limitations as set forth above. Modified Kossakovski further discloses the heat transfer pipe is arranged so as to be inclined relative to a direction in which the fluid flows (Kossakovski - the location of the inlet to the housing in Fig. 7C in relation to the conduit 102 in each cartridge necessitates that the heat transfer pipe must be inclined in relation to the flow of fluid in conduit 102 in each cartridge).
	Regarding claim 13, modified Kossakovski discloses all the claim limitations as set forth above. 
	While modified Kossakovski does not explicitly disclose the plurality of pipes are offset from each other relative to a height direction of the heat transfer pipe, as viewed from a direction in which the fluid flows, it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.
	Regarding claim 14, modified Kossakovski discloses all the claim limitations as set forth above. 
	While modified Kossakovski does not explicitly disclose the plurality of pipes respectively have bent portions, and the bent portions of the plurality of pipes have different bend radii, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Rostek et al. (US 2009/0283126).
	Regarding claim 15, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose the heat transfer pipe has a blackened outer surface.
	Rostek discloses a thermoelectric power generation device for generating electrical power from the waste heat generated by an internal combustion engine (abstract), and further discloses a black absorption layer intensifies the absorption of thermal radiation ([0029]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a black absorption layer, as disclosed by Rostek, on the outer surface of the heat transfer pipe of modified Kossakovski, because as taught by Rostek, a black absorption layer intensifies the absorption of thermal radiation ([0029]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Bidner et al. (US 2010/0011753).
	Regarding claim 16, modified Kossakovski discloses all the claim limitations as set forth above.
	Modified Kossakovski does not explicitly disclose a wick is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a wick provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a wick, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Kossakovski, because as evidenced by Bidner, the inclusion of a wick on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a wick on the inner surface of the heat transfer pipe of modified Kossakovski based on the teaching of Bidner.
	Regarding claim 17, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose a groove is provided on an inner wall of the heat transfer pipe.
	Bidner discloses a thermoelectric device and further discloses a groove provided on an inner wall of the heat transfer pipe ([0028]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a groove, as disclosed by Bidner, on an inner wall of the heat transfer pipe of modified Kossakovski, because as evidenced by Bidner, the inclusion of a groove on an inner wall of a heat transfer pipe in a thermoelectric device amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a groove on the inner surface of the heat transfer pipe of modified Kossakovski based on the teaching of Bidner.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kossakovski et al. (US 2013/0255739) as applied to claim 2 above, and further in view of Gauss et al. (US 2014/0345662).
	Regarding claim 18, modified Kossakovski discloses all the claim limitations as set forth above. 
	Modified Kossakovski does not explicitly disclose the heat transfer pipe is provided in a part of a passage having a guide vane.
	Gauss discloses a thermoelectric device and further discloses a heat transfer pipe provided in a part of a passage having a guide vane ([0013] - [0014]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include flow guide walls, as disclosed in Gauss, in the passage of modified Kossakovski, because as taught by Gauss, the apparatus can be adapted in a simple manner to different applications, in particular to exhaust gas passages of different sizes and different shapes ([0014]). Gauss also discloses a particularly large amount of heat can be transferred due to a meandering flow defined by the flow guide walls ([0011]).
	With regard to the limitation "the fluid flowing in the passage is directed towards the heat transfer pipe by the guide vane", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a limitation directed to the manner in which an apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Additionally, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the cited portions of Kossakovski fail to disclose "thermoelectric elements having first sides thereof in contact with a heating unit and, second sides thereof in contact with cooling units, wherein … the cooling units are provided on both sides of the heating unit such that the heating unit and the thermoelectric elements are interposed between the cooling units."  In response to Applicant's argument, the embodiment which is relied upon in the current rejection is the embodiment of Figures 14A-14C and Figure 15 of Kossakovski, and the limitations claimed are satisfied as forth above in the current office action.  
Applicant argues that the Office's interpretation of "in contact" is broader than is reasonable and that contrary to the Office Action's contention, the plain meaning of "in contact" does indicate that two things touch - e.g., two things are in direct physical contact and the absence of intermediate components.
In response to Applicant's argument, the definition provided by Applicant for the term "contact" ("union or junction of surfaces") does not preclude the interpretation set forth in the Office Action in which "contact" between components can include intermediate components, and "direct physical contact" requires the absence of intermediate components.  The definition provided by Applicant for the term "contact" ("union or junction of surfaces") does not preclude the use of an adhesive, for example, to provide a union or junction of surfaces.  The surfaces connected by the adhesive would be considered in contact through the adhesive.  Additionally, the type of contact is not specified in the claim.  For example, thermal contact and physical contact do not require direct physical contact or the absence of intermediate components.  Absent a limitation requiring the type of contact, the term "in contact" is satisfied by contact through intermediate components, such as an adhesive, or thermal contact.
Applicant's argument that the specification precludes the existence of intermediate components between the thermoelectric elements and the heating and cooling units, respectively, is not persuasive because a description that the components are in contact with one another does not describe the type of contact, or whether the contact is through an adhesive.  Absent a description that describes the nature of the specific contact, broadest reasonable interpretation of the claim limitation in light of the specification encompasses contact through an adhesive or thermal contact, for example.  The fact that the specification does not describe an adhesive or intermediate component through which the contact is made does not preclude the term "in contact" encompassing contact made through an adhesive.  There is nothing in the figures or specification to preclude the interpretation that the contact described is a union or junction of surfaces provided by an adhesive, for example.
As set forth in the Advisory Action, while the figures of the specification do depict the structures adjacent to one another, the figures do not preclude the existence of intermediate components such as a thermally conductive adhesive or grease, or a thermally conductive structure, between the adjacent components, absent a specific description to that effect in the as-filed specification.
With regard to the limitation "the heating unit is plate-shaped", shunt 230 is a component of the heating unit and is plate-shaped as set forth above in the Office Action.
Applicant's remaining arguments are addressed in the response regarding the interpretation of the term "in contact" as set forth above.
It is noted that the claim amendments overcome the 112 rejection included in the previous office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726